                    Case 4:19-cv-01923-HSG Document 55 Filed 07/27/21 Page 1 of 2

                                                                                                   Reset Forni

 1                                   UNITED STATES DISTRICT COURT
 2                                NORTHERN DISTRICT OF CALIFORNIA
 3   Barrett                                         )
                                                     )   Case No: 4:19-cv-01923 -FHSG
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
               V.
                                                     )   ADMISSION OF ATTORNEY
                                                     )   PRO HAC VICE ; ORDER
 6   Berry                                               (CIVIL LOCAL RULE 11-3)
                 �
 7               )                   Defendant(s).
 8
     ____________).
          I, Kasey E. Koballa                       an active member in good standing of the bar of
 9    North Carolina                  hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: Joseph Barrett                               in the
      above-entitled action. My local co-counsel in this case is Steven D. M oore                        an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRES.S OF RECORD:                              LOCAL CO-COUNSEL'S ADDRESS Of RECORD:
13    4208 Six Forks Rd., Suite 1400                      Two Embarcadero Center, Suite 1900
      Raleigh, NC 27608                                   San Francisco, CA 94111
14
       MY TELEPHONE# OF RECORD:                            LOCAL CO-COUNSEL'S TELEPHONE# OF RECORD:
15    (919) 420-1712                                      (415) 576-0200
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL'S EMAIL ADDRESS OF RECORD:
16    kkoballa@kilpatricktownsend.com                     smoore@kilpatricktownsend.com
          I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: _5_ 3 _7_66____
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19        I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is tnte and correct.
21
      Dated: 06/30/21                                               Kasey E. KobaUa
22                                                                            APPLICANT

23
                                      ORDER GRANTING APPLICATION
24                              FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Kasey E. Koballa                           is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 7/27/2021
                                                           UNITED STATES DISTRICT JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                 October 2012
                Case 4:19-cv-01923-HSG Document 55 Filed 07/27/21 Page 2 of 2



AO 136 (Rev. 10/13) Certificate of Good Standing




                                    UNITED STATES DISTRICT COURT
                                                        for the
                                         Middle District of North Carolina


                                          CERTIFICATE OF GOOD STANDING




              I,         John S. Brubaker,         Clerk of this Court,


certify that KASEY E. KOBALLA, North Carolina Bar # 053766, was duly admitted to practice in

this Court on October 11, 2019, and is in good standing as a member of the Bar of this Court.

             Dated at: Greensboro, North Carolina on April 07, 2021
